

Back to Form 8-K [form8-k.htm]
Exhibit 10.2
 
EXECUTION COPY
 
 
WELLCARE HEALTH PLANS, INC.
 
INDEMNIFICATION AGREEMENT
 


This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of July 17,
2008, by and between WellCare Health Plans, Inc., a Delaware corporation (the
“Company”), and Thomas Tran, (“Indemnitee”).  Capitalized terms used and not
otherwise defined in this Agreement have the meanings set forth in Section 10
hereof.
 
RECITALS
 
A.           The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the directors, officers, employees, agents and
fiduciaries of the Company and its Subsidiaries, the significant increases in
the cost of such insurance and the general reductions in the coverage of such
insurance.
 
B.           The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.
 
C.           Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection.
 
D.           The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and/or one or
more of its Subsidiaries and, in order to induce Indemnitee to provide or to
continue to provide services to the Company and/or one or more of its
Subsidiaries, wishes to provide for the indemnification and advancing of
expenses to Indemnitee to the maximum extent permitted by law.
 
E.           In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.
 
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
  
 
1

--------------------------------------------------------------------------------

 
 
              1.             Indemnification
 
          (a)              Indemnification of Expenses
 
The Company shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee was or is or becomes a party to or witness or other participant in,
or is threatened to be made a party to or witness or other participant in, any
Proceeding, against any and all Expenses, including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses.  Subject to Section 1(b) hereof, such payment of Expenses shall be
made by the Company as soon as practicable but in any event no later than thirty
(30) days after written demand by Indemnitee therefor is presented to the
Company.
 
(b)             Reviewing Party
 
Notwithstanding anything to the contrary in Sections 1(a) or 2(a) hereof:
 
   (i)           the indemnification obligations of the Company under
Section 1(a) hereof shall be subject to the condition that the Reviewing Party
shall not have determined that Indemnitee would not be permitted to be
indemnified under applicable law; and
 
   (ii)          the obligation of the Company to make an advance payment of
Expenses to Indemnitee pursuant to Section 2(a) hereof (an “Expense Advance”)
shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid by Company to Indemnitee; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).
 
Indemnitee’s obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon.  If there has not been a
Change in Control, or it there has been a Change in Control which has been
approved by a majority of the directors of the Company who were directors
immediately prior to the Change in Control (the “Incumbent Directors”), the
Reviewing Party shall be selected by the Board of Directors of the Company, and
if there has been a Change in Control which has not been approved by a majority
of the Incumbent Directors, the Reviewing Party shall be the Independent Legal
Counsel.  If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
 

 
2

--------------------------------------------------------------------------------

 

                (c)              Contribution
 
If the indemnification obligations of the Company under Section 1(a) hereof
shall be held by a court of competent jurisdiction for any reason other than
that set forth in Section 8(a) hereof to be unavailable to Indemnitee in respect
of any Expense, then the Company, in lieu of indemnifying Indemnitee thereunder,
shall contribute to the amount paid or payable by Indemnitee as a result of such
Expense (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and Indemnitee
in connection with the action or inaction which resulted in such Expense, as
well as any other relevant equitable considerations.  The Company and Indemnitee
agree that it would not be just and equitable if contribution pursuant to this
Section 1(c) were determined by pro rata or per capita allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding sentence.
 
(d)             Mandatory Payment of Expenses
 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Proceeding or in the defense of any claim, issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.
 
2.             Expenses; Indemnification Procedure
 
(a)              Advancement of Expenses
 
Subject to the terms and conditions of Section 1(b) hereof and to the extent not
prohibited by applicable law, the Company shall advance all Expenses incurred by
Indemnitee.  The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than thirty (30)
days after written demand by Indemnitee therefor to the Company.
 
(b)             Notice; Cooperation by Indemnitee
 
Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any Proceeding for which indemnification will or could be sought
under this Agreement.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.
 
 
3

--------------------------------------------------------------------------------

 

                (c)              No Presumptions; Burden of Proof
 
   (i)           For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendre or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.
 
   (ii)          In connection with any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.
 
(d)             Notice to Insurers
 
If, at the time of the receipt by the Company of a notice of a Proceeding
pursuant to Section 2(b) hereof, the Company has liability insurance in effect
which may cover such Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.
 
(e)              Selection of Counsel
 
In the event the Company shall be obligated hereunder to pay the Expenses of a
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld or delayed, upon the delivery to Indemnitee of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Proceeding at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  The Company shall have the right to conduct such
defense as it sees fit in its sole discretion, provided that the Company has the
right to settle any claim against Indemnitee only with the consent of
Indemnitee, which shall not be unreasonably withheld or delayed.
 
 
4

--------------------------------------------------------------------------------

 
 
3.             Scope; Nonexclusivity
 
(a)              Scope
 
It is understood that the parties to this Agreement intend for this Agreement to
be interpreted and enforced so as to provide indemnification and advancement of
Expenses to Indemnitee to the fullest extent now or hereafter permitted by law,
subject only to the express exceptions and limitations otherwise set forth in
this Agreement.  In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of the Company to
indemnify a member of the Board of Directors or an officer, employee, agent or
fiduciary of the Company or any Subsidiary, as applicable, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule which narrows the right of the Company to indemnify a
member of the Board of Directors or an officer, employee, agent or fiduciary of
the Company or any Subsidiary, as applicable, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.
 
(b)              Nonexclusivity
 
The indemnification and advancement of Expenses provided by this Agreement shall
be in addition to any rights to which Indemnitee may be entitled under the
charter documents of the Company or any Subsidiary, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise.
 
4.             No Duplication of Payments
 
The Company shall not be liable under this Agreement to make any payment in
connection with any Proceeding against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, charter
documents of the Company or any Subsidiary or otherwise) of the amounts
otherwise indemnifiable hereunder.
 
5.             Partial Indemnification
 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses incurred in
connection with any Proceeding, but not for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
to which Indemnitee is entitled.
 
6.             Mutual Acknowledgement
 
Both the Company and Indemnitee acknowledge that in certain instances, Federal
law or applicable public policy may prohibit the Company from indemnifying its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee.

 
5

--------------------------------------------------------------------------------

 
 
7.             Maintenance of Liability Insurance
 
The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement.  Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage.  In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director, or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer.  Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage proved, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a parent or Subsidiary of the Company
 
8.             Exceptions
 
Notwithstanding anything to the contrary herein other than Section 1(d) hereof,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)              Unlawful Claims
 
To indemnify Indemnitee with respect to any Proceeding if a final decision by a
court having jurisdiction shall have determined that such indemnification is not
lawful;
 
(b)              Proceedings Initiated by Indemnitee
 
To indemnify or advance Expenses to Indemnitee with respect to Proceedings
initiated or brought voluntarily by Indemnitee and not by way of defense, except
(i) with respect to any Proceeding (x) brought to establish or enforce a right
to indemnification or advancement of Expenses under this Agreement, or any other
agreement, or insurance policy, or the charter documents of the Company or any
Subsidiary, now or hereafter in effect relating to any Proceeding, or
(y) specifically authorized by the Board of Directors, or (ii) as otherwise
required under Section 145 of the Delaware General Corporation Law, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be; provided, however, that such indemnification or advancement of Expenses may
be provided by the Company in specific cases if the Board of Directors
determines it to be appropriate;

 
6

--------------------------------------------------------------------------------

 
 
(c)              Claims Under Section 16(b)
 
To indemnify Indemnitee for Expenses, judgments, fines or penalties sustained in
any Proceeding for an accounting of profits arising from the purchase and sale
by Indemnitee of securities of the Company in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), rules and
regulations promulgated thereunder, or any similar provisions of any federal,
state or local statute; or
 
(d)              Lack of Good Faith
 
 To indemnify Indemnitee for any Expenses incurred by Indemnitee with respect to
any Proceeding instituted by Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such Proceeding was not made in good faith or
was frivolous.
 
9.             Period of Limitations
 
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against Indemnitee, Indemnitee’s estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
three (3) years from the date of accrual of such cause of action, and any claim
or cause of action of the Company shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such three-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.
 
10.            Construction of Certain Terms and Phrases
 
As used in this Agreement, the following terms and phrases shall have the
meanings set forth below:
 
(a)              A “Change in Control” shall be deemed to have occurred if (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (A) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or
(B) becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 20%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii)  the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company’s assets.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)              References to the “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
(c)              “Expense” shall include any and all expenses (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, a Proceeding), judgments, fines, penalties and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld or delayed) of a Proceeding, and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.
 
(d)             “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).  Independent Legal Counsel
shall be selected as follows:  (i) by a majority of the Disinterested Directors
if there has not been a Change in Control or if there has been a Change in
Control which has been approved by a majority of the Incumbent Directors; or
(ii) by Indemnitee, subject to the approval by a majority of the Disinterested
Directors (which shall not be unreasonably withheld), if there has been a Change
in Control which has not been approved by a majority of the Incumbent
Directors.  The Company agrees to pay the reasonable fees of the Independent
Legal Counsel, regardless of which party selects the Independent Legal Counsel.
 

 
8

--------------------------------------------------------------------------------

 

(e)              References to “other enterprises” shall include employee
benefit plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries.
 
(f)              “Proceeding” shall mean any threatened, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism, whether brought by or in the right of the Company
or any Subsidiary or otherwise, and whether civil, criminal, administrative,
investigative or other, in which Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company or any Subsidiary, or is or was
serving at the request of the Company or any Subsidiary as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.
 
(g)              “Reviewing Party” shall mean (i) the Board of Directors acting
by a majority vote of the directors who are not and were not parties to the
Proceeding in respect of which indemnification is being sought (the
“Disinterested Directors”), (ii) a committee of some or all of the Disinterested
Directors designated by a majority vote of the Disinterested Directors, or
(iii) Independent Legal Counsel.
 
(h)              “Subsidiary” shall mean any corporation or other entity of
which more than 50% of the outstanding Voting Securities is owned directly or
indirectly by the Company, by the Company and one or more other Subsidiaries, or
by one or more other Subsidiaries.
 
(i)               “Voting Securities” shall mean any securities of the Company
that vote generally in the election of directors.
 
11.           Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.
 
12.           Binding Effect; Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect with respect to any Proceeding regardless of
whether Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company, any Subsidiary or any other enterprise at the
Company’s request.

 
9

--------------------------------------------------------------------------------

 

                13.           Attorneys’ Fees
 
In the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
paid all expenses incurred by Indemnitee with respect to such action, regardless
of whether Indemnitee is ultimately successful in such action, and shall be
entitled to the advancement of such expenses with respect to such action,
unless, as a part of such action, a court of competent jurisdiction over such
action determines that each of the material assertions made by Indemnitee as a
basis for such action was not made in good faith or was frivolous. In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all expenses incurred by Indemnitee in defense of such
action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of such expenses with respect to such action, unless, as a part
of such action, a court having jurisdiction over such action determines that
each of Indemnitee’s material defenses to such action was not made in good faith
or was frivolous.
 
14.           Notice
 
All notices and other communications required or permitted hereunder shall be in
writing, shall be effective when received, and shall in any event be deemed to
be received (a) five (5) days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by certified or registered mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as a party may designate
by ten days’ advance written notice to the other party hereto.
 
15.           Headings
 
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
             16.           Severability

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitations, each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.
 
17.           Choice of Law
 
This Agreement shall be governed by and its provisions construed and enforced in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents, entered into and to be performed entirely within the
State of Delaware, without regard to the conflict of laws principles thereof.
 
18.           Subrogation
 
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee who
shall execute all documents required and shall do all acts that may be necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.
 
19.           Amendment and Termination
 
No amendment, modification, termination or cancellation of this Agreement shall
be effective unless it is in writing signed by both the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
 
20.           Integration and Entire Agreement
 
This Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.
 
21.           No Construction as Employment Agreement
 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its Subsidiaries.
 
[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
WELLCARE HEALTH PLANS, INC.
 
By:      /s/ Heath Schiesser
Name: Heath Schiesser
Title:   President and Chief Executive Officer
 
AGREED TO AND ACCEPTED BY:
 
Signature: /s/ Thomas L.
Tran                                                                
Name:  Thomas L. Tran           
                                                                
Address: 28 Spruce Lane         
Simsbury, CT 06089                  
 
12
